Citation Nr: 0828273	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  07-25 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a higher initial rating for diabetes 
mellitus type II, currently evaluated as 20 percent 
disabling. 

2.  Entitlement to a higher initial rating for peripheral 
neuropathy of the left lower extremity, currently evaluated 
as 30 percent disabling.   

3.  Entitlement to a higher initial rating for peripheral 
neuropathy of the right lower extremity, currently evaluated 
as 30 percent disabling.   

4.  Entitlement to service connection for right tonsillar 
cancer.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from December 1964 to November 
1967.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

In May 2008, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.  

It is noted that the veteran resubmitted evidence at the 
Travel Board hearing that was already of record.  Therefore, 
no waiver of his right to initial RO consideration was 
obtained or required.  The Board has considered the evidence 
in its review of the veteran's claim.        


FINDINGS OF FACT

1.  On May 22, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran in writing that a withdrawal of his appeal with 
respect to the issues of entitlement to a higher initial 
rating for diabetes mellitus and entitlement to a higher 
initial rating for peripheral neuropathy of the left and 
right lower extremities, is requested.

2.  Service records show that the veteran has qualifying 
service in the Republic of Vietnam; however, the veteran's 
currently diagnosed right tonsillar cancer is not a disease 
associated with herbicide exposure as enumerated under 
38 C.F.R. § 3.309(e).  In addition, the medical evidence of 
record does not show that the veteran's right tonsillar 
cancer is otherwise related to his military service or that a 
malignant tumor manifested to a compensable degree within one 
year of discharge.   


CONCLUSIONS OF LAW

1.  As to the issue of entitlement to a higher initial rating 
for diabetes mellitus type II, currently evaluated as 20 
percent disabling, the criteria for withdrawal of a 
Substantive Appeal by the veteran for have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007). 

2.  As to the issue of entitlement to a higher initial rating 
for peripheral neuropathy of the left lower extremity, 
currently evaluated as 30 percent disabling, the criteria for 
withdrawal of a Substantive Appeal by the veteran for have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).

3.  As to the issue of entitlement to a higher initial rating 
for peripheral neuropathy of the right lower extremity, 
currently evaluated as 30 percent disabling, the criteria for 
withdrawal of a Substantive Appeal by the veteran for have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).

4.  Right tonsillar cancer was not incurred in or aggravated 
by active military service nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  The requirement of requesting that the 
claimant provide any evidence in his or her possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In a VCAA notice letter dated in September 2006, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service connection for his claimed 
disorder and described the types of evidence that the veteran 
should submit in support of the claim.  The RO also explained 
what evidence VA would obtain and make reasonable efforts to 
obtain on the veteran's behalf.  The RO further addressed how 
VA determines the disability rating and effective date.    

The Board further observes that the RO provided the veteran 
with a copy of the January 2007 rating decision, the June 
2007 Statement of the Case (SOC), and the October 2007 
Supplemental Statement of the Case (SSOC), which cumulatively 
included a discussion of the facts of the service connection 
claim, pertinent laws and regulations, notification of the 
basis of the decision, and a summary of the evidence 
considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

In regard to VA's duty to assist, the veteran's service 
treatment records and post-service treatment records (to 
include correspondence from several private medical 
providers) identified as relevant to the veteran's service 
connection claim have been obtained, to the extent possible, 
and associated with the claims folder.  The veteran was also 
afforded with a Travel Board hearing and the hearing 
transcript is of record, as noted above.  Furthermore, 
several written statements from the veteran and a statement 
from his wife are included in the claims folder.    

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which reveals that the veteran did not have the claimed 
disorder during service and does not reflect competent 
evidence showing a nexus between service and the disorder at 
issue to include as due to herbicide exposure, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  As service and 
post-service medical records provide no basis to grant this 
claim as will be explained in greater detail below, and in 
fact provide evidence against this claim, the Board finds no 
basis for a VA examination or medical opinion to be obtained.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claim.  Accordingly, the Board will 
proceed with appellate review.   


II.	Analysis 

Higher initial rating for diabetes mellitus and peripheral 
neuropathy 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

The record shows that the veteran through his representative 
told the undersigned at the May 2008 Travel Board hearing 
that he desired to withdraw his appeal of the issue of 
entitlement to an increased rating for diabetes and 
entitlement to an increased rating for peripheral neuropathy 
of the left and right lower extremities.  The veteran also 
submitted a written statement withdrawing his appeal of the 
issues on May 22, 2008, the date of the Travel Board hearing.  
As the veteran has withdrawn the appeal with respect to the 
issues in writing and there remain no allegations of errors 
of fact or law for appellate consideration, the Board does 
not have jurisdiction to review the veteran's appeal of the 
issues and it is dismissed.

Service connection for right tonsillar cancer

38 U.S.C.A. § 7104 indicates that Board decisions must be 
based on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the CAVC held, in pertinent part, that the law requires only 
that the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F. 3d. 1378, 1380-81 (Fed. Cir. 2000). 

The veteran contends that he currently suffers from right 
tonsillar cancer due to exposure to herbicide agents (i.e., 
Agent Orange) during his service in the Republic of Vietnam.  

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, 
the veteran must show the following:  (1) that he served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975; (2) that he 
currently suffers from a disease associated with exposure to 
certain herbicide agents enumerated under § 3.309(e); and (3) 
that the current disease process manifested to a degree of 10 
percent or more within the specified time period prescribed 
in § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2007).  

The veteran's service records show that he has the requisite 
type of service in the Republic of Vietnam as defined by 38 
C.F.R. § 3.307(a)(6)(iii) (2007), and therefore, he is 
presumed to have been exposed to an herbicide agent, Agent 
Orange, during service in the absence of affirmative evidence 
to the contrary.  The medical evidence of record additionally 
shows that the veteran is currently diagnosed with right 
tonsillar cancer.  Specifically, written statements submitted 
from several of the veteran's private physicians dated from 
January 2006 to July 2007 include reference to the veteran's 
cancer of the tonsil, squamous cell carcinoma of the tonsil, 
and tonsillar fossa cancer.  Private treatment records 
further document the veteran's treatment for invasive 
squamous cell carcinoma of the tonsil.  Nevertheless, the 
veteran is not entitled to presumptive service connection 
based on herbicide exposure because his currently diagnosed 
right tonsillar cancer is not a disease enumerated under 
C.F.R. § 3.309(e).  McCartt v. West, 12 Vet. App. 164 (1999).  

The Board recognizes that the veteran's oncologist (Dr. J.M.) 
wrote in July 2007 correspondence that the veteran's cancer 
of the tonsil has the same etiology as cancers of the lung, 
bronchus, larynx, and trachea and, consequently, he believed 
that VA should categorize cancer of the tonsil as having been 
caused by exposure to Agent Orange.  [The Board notes that 
respiratory cancer is enumerated as a disease under 38 C.F.R. 
§ 3.309(e) and defined as cancer of the lung, bronchus, 
larynx, or trachea.]  However, the Board finds that the 
probative value of Dr. J.M.'s opinion is outweighed by the 
findings of the National Academy of Sciences (NAS), which has 
not identified a positive association tonsillar cancer and 
herbicide exposure.  38 U.S.C.A. § 1116 (West 2002).  
Diseases listed at 38 C.F.R. § 3.309(e) are based on findings 
provided from scientific data furnished by the NAS, which 
conducts studies to "summarize the scientific evidence 
concerning the association between exposure to herbicides 
used in support of military operations in Vietnam during the 
Vietnam era and each disease suspected to be associated with 
such exposure" and submits biennial reports with the most 
recent findings.  64 Fed. Reg. 59,232-59,243 (Nov. 2, 1999).  
Based on input from the NAS reports, Congress amends the 
statutory provisions of the Agent Orange Act found at 38 
U.S.C.A. 
§ 1116 and the Secretary promulgates the necessary regulatory 
changes to reflect the latest additions of diseases shown to 
be associated with exposure to herbicides.  The Secretary has 
not determined that a presumption of service connection based 
on herbicide exposure in Vietnam is warranted for tonsillar 
cancer.  In that regard, it is particularly noted that the 
NAS found that there was inadequate or insufficient evidence 
to relate oral, nasal, and pharyngeal or squamous cell cancer 
to herbicide exposure encountered by veterans.  Taking 
account of the available evidence and NAS' analysis, the 
Secretary has found that the credible evidence against an 
association between herbicide exposure and oral, nasal, and 
pharyngeal and squamous cell cancers outweighs the credible 
evidence for such an association, and has determined that a 
positive association does not exist.  (Health Outcomes Not 
Associated With Exposure To Certain Herbicide Agents).  72 
Fed. Reg. 32,395 (June 12, 2007). 

Although the veteran is not entitled to presumptive service 
connection under 38 C.F.R. § 3.307(a)(6) (2007), he is not 
precluded from an evaluation as to whether he is otherwise 
entitled to service connection on a direct basis under 
38 C.F.R. § 3.303 or on a presumptive basis as a chronic 
disease under 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted on a direct basis for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  As a general matter, service connection 
for a disability on the basis of the merits of such claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and a malignant 
tumor becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

The Board notes that the veteran does not contend and the 
medical evidence does not show that the veteran's tonsillar 
cancer manifested in service or to a compensable degree 
within a year of discharge.  The service medical records are 
absent of any complaints, findings, or treatment for throat 
cancer and, in fact, show that his mouth and throat were 
clinically evaluated as normal at the discharge examination.  
Indeed, the veteran reported at his Travel Board hearing that 
he was not diagnosed with tonsillar cancer until 2005 and one 
of the veteran's medical providers (Dr. E.B.) also wrote in 
his January 2006 letter that the veteran was first diagnosed 
with carcinoma of the tonsil in 2005.  Post-service treatment 
records are consistent with such reports.  Thus, the record 
reflects that the veteran's tonsillar cancer diagnosis was 
approximately 38 years after discharge.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).  There is no competent medical evidence to 
include an opinion that otherwise links the veteran's 
tonsillar cancer to service.  As the evidence does not show 
that the veteran's tonsillar cancer is related to active 
service or that a malignant tumor manifested to a compensable 
degree within one year of discharge, the Board finds that the 
veteran is not entitled to service connection for tonsillar 
cancer either on a direct basis or on a presumptive basis for 
a chronic disease.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  
 

The Board notes that the veteran has repeatedly asserted that 
his tonsillar cancer is related to herbicide exposure during 
his service in the Republic of Vietnam.  However, the record 
reflects that the veteran is a lay person and lacks the 
medical expertise necessary to diagnose his claimed disorder 
or render a competent medical opinion regarding its etiology.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his 
opinion with respect to the medical question of whether his 
current tonsillar cancer is related to service is afforded no 
probative value.  

The Board also notes that the veteran's wife wrote in an 
August 2007 statement that all of the veteran's cancer 
specialists believe that his cancer was a direct result of 
his being exposed to Agent Orange while serving in Vietnam.  
However, the record reflects that the veteran's wife is a lay 
person and her account of what health care providers 
purportedly said, filtered through a lay person's 
sensibilities, does not constitute competent medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Furthermore, the Board has considered the opinion of the 
veteran's oncologist as documented in the claims folder but 
found its probative value outweighed by the findings of the 
NAS for reasons explained above.  

Based on the foregoing, the Board finds that the probative 
evidence of record does not establish a causal link between 
the veteran's current right tonsillar cancer and his active 
military service to include exposure to herbicide agents.  
Consequently, the preponderance of the evidence weighs 
against the veteran's claim and service connection for right 
tonsillar cancer is not warranted at this time.  38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  If right tonsillar cancer is 
added to the list of diseases associated with herbicide 
exposure in the future, then the veteran may reopen his claim 
for service connection.

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to a higher initial rating for diabetes 
mellitus type II, currently evaluated as 20 percent 
disabling, is dismissed. 

2.  Entitlement to a higher initial rating for peripheral 
neuropathy of the left lower extremity, currently evaluated 
as 30 percent disabling, is dismissed.   

3.  Entitlement to a higher initial rating for peripheral 
neuropathy of the right lower extremity, currently evaluated 
as 30 percent disabling, is dismissed.   

4.  Entitlement to service connection for right tonsillar 
cancer is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


